      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION

AARON WOMACK,                                §
Individually and Behalf of All Others        §
Similarly Situated,                          §
                 Plaintiff,                  §
                                             §
v.                                           §      No. MO:19-CV-00074-DC-RCG
                                             §
SUPERIOR ENERGY SERVICES –                   §
NORTH AMERICA SERVICES, INC.                 §
and SPN WELL SERVICES f/k/a                  §
INTEGRATED PRODUCTION                        §
SERVICES, INC.,                              §
            Defendants.                      §

       ORDER GRANTING IN PART PLAINTIFF’S RENEWED MOTION FOR
      CONDITIONAL CERTIFICATION AND COURT-AUTHORIZED NOTICE
       BEFORE THE COURT is Plaintiff Aaron Womack’s (Plaintiff) Renewed Motion for

Conditional Certification and Court-Authorized Notice (Motion for Conditional Certification).

(Doc. 22). This case is before the undersigned through an Order pursuant to 28 U.S.C. § 636 and

Appendix C of the Local Court Rules for the Assignment of Duties to United States Magistrate

Judges. (Doc. 17). The undersigned has authority to enter this order pursuant to 28 U.S.C.

§ 636(b)(1)(A). See, e.g., Esparza v. C&J Energy Servs., Inc., No. 5:15–CV–850-DAE, 2016

WL 1737147, at *1 (W.D. Tex. May 2, 2016) (noting conditional certification involves non-

dispositive issues); Wedel v. Vaughn Energy Servs., LLC, No 2:15–CV–93, 2015 WL 5920034,

at *1 (S.D. Tex. Oct. 6, 2015) (same). After reviewing the record and relevant law, the Court

GRANTS IN PART Plaintiff’s Motion for Conditional Certification. (Doc. 22).
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 2 of 11




                                   I.      BACKGROUND

       On March 18, 2019, Plaintiff Aaron Womack (Plaintiff) filed his Original Collective

Action Complaint against Defendants (Doc. 1). Plaintiff sues for unpaid wages pursuant to the

Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et. seq., for his work as a Flowback Operator

Id. Defendants provide oil-and-gas services in West Texas and other locations across the United

States. (Doc. 9 at 4). Plaintiff alleges that Defendants misclassified him as an independent

contractor and that he and other Flowback Operators were paid a “flat amount for each day

worked and did not receive overtime for all hours that they worked over 40 hours in a workweek

in accordance with the FLSA.” Id. at 2. To meet their personnel needs, Defendants hire certain

employees through third-party entities. Id. at 1. Plaintiff was hired through one such third-party

entity, Energy Professionals Group, LLC (EPG). (Doc. 9 at 4).

       On August 5, 2019, Plaintiff filed the instant Motion for Conditional Certification. (Doc.

22). Plaintiff seeks to conditionally certify the following class:

               All Flowback Operators who worked for, or on behalf of
               Defendants, who were classified as independent contractors
               and paid a day rate during the last three (3) years.

Id. If the Court conditionally certifies the class, Plaintiff requests the Court order Defendants to

produce contact information of those potential class members. (Doc. 22 at 13). Plaintiff further

moves the Court to approve his proposed method of notice, including the issuance of reminder

notices and notice via email and text message. Id. Defendants filed a Response in Opposition on

August 28, 2019. (Doc. 30). Plaintiff filed a Reply on September 6, 2019. (Doc. 33). On

September 13, 2019, Defendants filed a Motion for Leave to file a Sur-Reply, which the Court

granted. (Docs. 35, 60). The Court held a hearing on the Motion for Conditional Certification on

January 8, 2020. (Doc. 59). Accordingly, this matter is now ready for disposition.



                                                  2
       Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 3 of 11




                                     II.     LEGAL STANDARD

        An employee may bring an action for violations of the minimum wage and overtime

provisions of the FLSA either individually or as a collective action on behalf of himself and

“other employees similarly situated.” 29 U.S.C. § 216(b). Unlike a class action filed under

Federal Rule of Civil Procedure 23(c), a collective action under § 216(b) provides a procedure

for plaintiffs to “opt-in,” i.e., affirmatively notify the court of their intention to become parties to

the collective action. Roussell v. Brinker Int’l, Inc., 441 F. App’x 222, 225 (5th Cir. 2011) (citing

Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916 (5th Cir. 2008)). Although the Fifth

Circuit has declined to adopt a specific test to determine when a court should conditionally

certify a class or grant notice in a case brought under the FLSA, the majority of courts within the

Fifth Circuit have adopted the Lusardi two-stage approach, after Lusardi v. Xerox Corp., 118

F.R.D. 351 (D.N.J. 1987).1

        The two stages of the Lusardi approach are the “notice stage” and the “decertification

stage.” See Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995), overruled on

other grounds, Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003). At the notice stage, the district

court “determines whether the putative class members’ claims are sufficiently similar to merit

sending notice of the action to possible members of the class.” Acevedo v. Allsup’s Convenience

Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010). “Because the court has minimal evidence, this

determination is made using a fairly lenient standard, and typically results in ‘conditional

certification’ of a representative class.” Mooney, 54 F.3d at 1214. If the court finds that the

putative class members are similarly situated, then conditional certification is warranted and the


1
 See, e.g., Vanzzini v. Action Meat Distribs., Inc., 995 F. Supp. 2d 703, 719 (S.D. Tex. 2014) (applying Lusardi);
Mateos v. Select Energy Servs., LLC, 977 F. Supp. 2d 640, 643 (W.D. Tex. 2013); Tice v. AOC Senior Home Health
Corp., 826 F. Supp. 2d 990, 994 (E.D. Tex. 2011); Marshall v. Eyemasters of Tex., Ltd., 272 F.R.D. 447, 449 (N.D.
Tex. 2011).

                                                        3
       Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 4 of 11




plaintiff will be given the opportunity to send notice to potential class members. Id. After the

class members have opted in and discovery is complete, the defendant may then file a

decertification motion—the second stage of the Lusardi approach—asking the court to reassess

whether the class members are similarly situated. Id. At that point, the court will fully evaluate

the merits of the class certification. Id.

                                     III.    DISCUSSION

        The Court’s analysis here need only address the first stage of the Lusardi inquiry.

Plaintiff must show that “(1) there is a reasonable basis for crediting the assertion that aggrieved

individuals exist; (2) those aggrieved individuals are similarly situated to the plaintiff in relevant

respects given the claims and defenses asserted; and (3) those individuals want to opt in to the

lawsuit.” Tolentino v. C & J Spec–Rent Servs., Inc., 716 F. Supp. 2d 642, 647 (S.D. Tex. 2010).

During the notice stage, the court makes its decision “usually based only on the pleadings and

any affidavits which have been submitted[.]” Id. Courts “appear to require nothing more than

substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan infected by discrimination.” Mooney, 54 F.3d at 1214 n. 8. “FLSA

collective actions are generally favored because such actions reduce litigation costs for the

individual plaintiffs and create judicial efficiency by resolving in one proceeding common issues

of law and fact arising from the same alleged activity.” Tolentino, 716 F. Supp. 2d at 646.

        Defendants argue that: (1) the proposed class should not be conditionally certified

because “the economic realities factors would require an individualized assessment” regarding

each plaintiff’s status as an independent contractor or employee; (2) Plaintiff fails to provide

supporting testimony regarding “multiple work locations and/or other staffing companies”; (3)

Plaintiff is not similarly situated to the potential class members because he has no knowledge of



                                                  4
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 5 of 11




Flowback Operators who worked for staffing companies other than EPG; and (4) the proposed

class would cover individuals who have joined other lawsuits covering the same time period and

type of work. (Doc. 30 at 1). Plaintiff argues that Defendants are attempting to increase the

burden placed on plaintiffs during the conditional certification stage and that he has made an

adequate showing of the three elements required to meet the lenient standard for conditional

certification—that “(1) there is a reasonable basis for crediting the assertion that aggrieved

individuals exist; (2) those aggrieved individuals are similarly situated to the plaintiff in relevant

respects given the claims and defenses asserted; and (3) those individuals want to opt in to the

lawsuit.” Tolentino, 716 F. Supp. 2d at 647. The Court agrees with Plaintiff.

   A. Merits-Based Arguments Are Irrelevant at the Conditional Certification Stage

       Plaintiff seeks to conditionally certify the following class: “All Flowback Operators who

worked for, or on behalf of Defendants, who were classified as independent contractors and paid

a day rate during the last three (3) years.” (Doc. 22 at 5). Defendants argue that the Court should

decline to conditionally certify this class because whether each plaintiff worked as an

independent contractor or an employee would need to be determined on an individualized basis

using the economic realities test. (Doc. 30 at 11–12). The Court finds that this argument goes to

the merits of Plaintiff’s claims and is therefore irrelevant to the question of collective treatment.

Accordingly, this argument should not defeat Plaintiff’s arguments for conditional certification.

       To determine whether a worker is an employee or an independent contractor for purposes

of the FLSA, courts in the Fifth Circuit use the economic realities test, which includes “five,

non-exclusive factors: (a) the permanency of the relationship; (b) the degree of control exercised

by the alleged employer; (c) the skill and initiative required to perform the job; (d) the extent of

the relative investments of the worker and the alleged employer; and (e) the degree to which the



                                                  5
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 6 of 11




worker’s opportunity for profit and loss is determined by the alleged employer.” Andel v.

Patterson UTI Drilling Co., LLC, 280 F.R.D. 287, 290 (S.D. Tex. 2012). Courts are split

regarding if the economic realities test should be used when determining whether to

conditionally certify an FLSA collective action concerning an allegedly wrongful independent

contractor designation. Compare Rodriguez v. Flowers Foods, Inc., No. 4:16-CV-245, 2016 WL

7210943, at *3 (S.D. Tex. Dec. 13, 2016) with Andel, 280 F.R.D. at 290; see generally Walker v.

Honghua Am., LLC, 870 F. Supp. 2d 462, 468 (S.D. Tex. 2012) (collecting divergent cases).

       Some courts in the Fifth Circuit have found that misclassification involves the merits of

the case and should not be considered during collective action certification. See, e.g., Gonzalez v.

Tier One Sec., Inc., No. SA-12-CV-806-XR, 2013 WL 1455587, at *2 (W.D. Tex. Apr. 8, 2013)

(“Defendants’ argument that their classification of the [plaintiffs] as independent contractors

(and not employees) wholly dictates that conditional certification is inappropriate is without

merit.”); Jones v. JGC Dali. LLC, No. 3:11-CV-2743O, 2012 WL 6928101, at *4 (N.D. Tex.

Nov. 29, 2012) (economic realities test argument “is a merits-based argument, and courts are not

to engage in merits-based analysis at the notice stage of a collective action.”); Walker, 870 F.

Supp. 2d at 471 (“The Court believes that the economic factors test is likely not appropriate for

determination at the first stage of FLSA class certification.”).

       This Court has consistently held that the economic realities test is a merits-based inquiry

that is irrelevant at the notice stage of FLSA class certification. See Holt v. XTO Energy, Inc.,

MO:16-CV-162-RAJ, 2017 WL 1067816 (W.D. Tex. June 14, 2017). Accordingly, the Court

finds that a dispute regarding the misclassification of the potential plaintiffs does not preclude

conditional certification.




                                                  6
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 7 of 11




   B. Existence of Aggrieved Co-Workers

       In Support of the Motion for Conditional Certification, Plaintiff submits his own

declaration and the declarations of opt-in plaintiffs Johnny Johnson (Johnson) and Donald

Rodriguez (Rodriguez). (Docs. 22-1, 22-2, 22-3). Plaintiff attests he worked for Defendants as a

Flowback Operator from approximately September 2017 until April 2018. (Doc. 22-1 at 2).

Johnson states he worked for Defendants as a Flowback Operator during the “Summer of 2017.”

(Doc. 22-2 at 2). Rodriguez attests he worked as a Flowback Operator from approximately

October 2017 until December 2017. (Doc. 22-3 at 2). All three declarants claim that all

Flowback Operators working for Defendants were paid a day rate and classified as independent

contractors. (Doc. 22-1 at 2; Doc. 22-2 at 2; Doc. 22-3 at 2). The declarants claim they have

personal knowledge of this based on their experience with Defendants, their observations on

location, and their conversations with co-workers. Id.

       At the notice stage, a district court may credit a plaintiff’s assertion that aggrieved

individuals exist where “there is a factual nexus that binds the named plaintiffs and potential

class members as victims of a particular alleged policy or practice.” Pruneda v. Xtreme Drilling

& Coil Servs., Inc., No. 5:16-CV-91-DAE, 2016 WL 8673853, at *8 (W.D. Tex. April 14, 2016)

(quoting Black v. Settlepou, P.C., No. 3:10–CV–1418–K, 2011 WL 609884, at *3 (N.D. Tex.

Feb. 14, 2011)). Further, “allegations in pleadings and affidavits are generally sufficient to

support a claim for conditional certification” and to establish a sufficient factual nexus to allow

notice to potential opt-in plaintiffs. Id. (quoting Pacheo v. Aldeeb, No. 5:14–CV–121–DAE,

2015 WL 1509570, at *3 (W.D. Tex. Mar. 31, 2015)). However, the contents of affidavits and

declarations must still be based on personal knowledge. See Lee v. Metrocare Servs., 980 F.

Supp. 2d 754, 762 (N.D. Tex. 2013).



                                                7
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 8 of 11




       Defendants point out that the declarations attached to Plaintiff’s Motion for Conditional

Certification do not provide any information regarding Flowback Operators who performed work

through a staffing company other than EPG. (Doc. 30 at 5). However, the Court finds it

immaterial, at this stage, that the potential plaintiffs may have been staffed to Defendants via

various third parties. Defendant has provided no reasoning as to why any potential plaintiffs

who were staffed through alternate staffing companies would be dissimilar to the ones staffed

through EPG. Consequently, the undersigned finds that the declarations provide the necessary

factual showing that other aggrieved individuals exist.

   C. Aggrieved Co-Workers Similarly Situated to Plaintiff

       Plaintiff, Johnson, and Rodriguez all attest that their main job as Flowback Operators was

to ensure the quality of frac water and sand met Defendants’ and clients’ expectations. (Doc. 22-

1 at 3; Doc. 22-2 at 3; Doc. 22-3 at 3). Additionally, the Flowback Operators “conduct well-site

testing operations, including[] collecting and recording readings from the monitoring system and

flowback equipment, assisting in the rig-up process, assisting in the drill out process, and

monitoring tanks to assure proper measure[s] are in place.” Id. Further, Plaintiff and the opt-ins

claim that Defendants classified them (and other Flowback Operators) as independent

contractors and paid them a day rate with no overtime compensation. (Doc. 22-1 at 1; Doc. 22-2

at 1; Doc. 22-3 at 1).

       At the notice-stage under Lusardi, a plaintiff need only provide substantial allegations

that class members were victims of a single decision, policy, or plan. Pedigo v. 3003 S. Lamar,

LLP, 666 F. Supp. 2d 693, 698 (W.D. Tex. 2009). A plaintiff is not required to show that class

members are identical. Walker, 870 F. Supp. 2d at 468. Rather, plaintiffs must show that class




                                                8
       Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 9 of 11




members are “similarly situated . . . in relevant respects given the claims and defenses asserted.”

Id. at 466.

        Defendants argue Plaintiff has failed to show that he is similarly situated to all potential

plaintiffs and is thus an improper class representative. (Doc. 30 at 7–9). Defendants again argue

that Plaintiff has alleged nothing exhibiting personal knowledge of potential plaintiffs who

worked for staffing companies other than EPG. Id. Defendants further argue that the declarations

attached in support of Plaintiff’s Motion for Conditional Certification lack credibility because

they are all identical and misstate that the declarants were “exclusively employed by

Defendants” when some of the plaintiffs have opted into separate lawsuits covering the same

time period and involving the same type of work. (Doc. 30 at 9–10). The Court finds these

arguments insufficient in defeating Plaintiff’s Motion for Conditional Certification.

        Plaintiff has provided sworn declarations alleging the potential class members performed

similar jobs and were victims of the same policy. At this stage, Plaintiff has made the “modest

factual showing” required to demonstrate that he and other potential plaintiffs are similiarly

situated. See Pedigo, 666 F. Supp. at 698.

    D. Similarly Situated, Aggrieved Individuals Want to Opt-In

        Plaintiffs and opt-in plaintiff’s declarations state that:

                Through conversations, I know there is a general interest among
                Flowback Operators in recovering back wages that we are entitled
                to through this collective action. Based on these conversations, I
                believe that other Flowback Operators would be interested to learn
                about their rights and their opportunity to join this lawsuit.

(Doc. 22-1 at 4; Doc. 22-2 at 4; Doc. 22-3 at 4). Considering the lenient standard at this stage,

the Court finds Plaintiff has made a sufficient showing that others wish to join this suit. See, e.g.,

Dyson v. Stuart Petroleum Testers, Inc., 308 F.R.D. 510, 514 (W.D. Tex. 2015); Pacheco v.



                                                    9
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 10 of 11




Aldeeb, 5:14-CV-121-DAE, 2015 WL 1509570, at *8 (W.D. Tex. Mar. 31, 2015) (two

declarations attesting “many” current and former employees would join lawsuit found to be a

sufficient basis for conditional certification); Reid v. Timeless Restaurants, Inc., 3:09-CV-2481-

L, 2010 WL 4627873, at *3 (N.D. Tex. Nov. 5, 2010) (finding “evidence from two individuals

who experienced similar employment pay practices . . . and [who] stated that they are aware of

others who also experienced them” sufficient to support motion for conditional certification);

Tolentino, 716 F. Supp. 2d at 653 (finding two declarations of similarly situated individuals and

complaint sufficient to demonstrate the existence of employees who would opt-in).

        In sum, Plaintiff has demonstrated: “(1) there is a reasonable basis for crediting the

assertion that aggrieved individuals exist; (2) those aggrieved individuals are similarly situated to

the plaintiff in relevant respects given the claims and defenses asserted; and (3) those individuals

want to opt in to the lawsuit.” Tolentino, 716 F. Supp. 2d at 647. Accordingly, the Court

conditionally certifies the following class:

                   All Flowback Operators who worked for, or on behalf of
                   Defendants, who were classified as independent contractors
                   and paid a day rate during the three years preceding the date
                   of this Order.

                                    IV.    CONCLUSION

        For the above reasons, Plaintiff’s Motion for Conditional Certification is GRANTED IN

PART. (Doc. 22).

        Regarding notice to the potential plaintiffs, the parties are ORDERED to confer in an

attempt to agree upon the content and form of notice as well as an appropriate manner for

distributing it.

        If the parties cannot agree on the content, form, and distribution of notice, Defendants are

ORDERED to file any remaining objections to Plaintiff’s proposed notice.

                                                 10
      Case 7:19-cv-00074-DC-RCG Document 62 Filed 01/16/20 Page 11 of 11




       It is finally ORDERED that the parties shall file a status update with the Court regarding

the pending discovery motions (Docs. 42, 52, 54) on or before February 14, 2020, indicating

the issues that remain between the parties in light of the rulings contained in this Order.

       It is so ORDERED.

       SIGNED this 16th day of January, 2020.




                                              RONALD C. GRIFFIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                 11
